UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit

                   ___________________________

                           No. 00-40705
                         Summary Calendar
                   ___________________________


                      GERARDO LOPEZ; ET AL,

                                                         PlaintiffS,

          GERARDO LOPEZ; ERASMO ANZALDUA; LIZA MURILLO;
         MIGUEL A. BARRERA; ROGELIO BUENO BARRERA; ET AL,

                                              Plaintiffs-Appellants,

    RAYMOND T. CRUZ; JUAN DE LOS SANTOS; RICHARDO GALLARDO;
            RENE R. GARZA; JESSIE RODRIGUEZ; ET AL,

                                Intervenor Plaintiffs-Appellants,

                              VERSUS

                    COUNTY OF HIDALGO, TEXAS,

                         Defendant-Intervenor Defendant-Appellee.


         Appeal from the United States District Court for
         the Southern District of Texas, McAllen Division


                           May 22, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1

     Following a review of the record, we find that we are

without jurisdiction over this appeal for the following reasons:



     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
First, the order referenced in the Notice of Appeal, specifically

the “Granting of Defendant’s Motion for Summary Judgment, of

January 7, 2000,” is not a final order disposing of all claims of

all parties before the District Court and was not designated as a

final order by the District Court pursuant to Rule 54(b),

F.R.C.P.   Second, the Order of Dismissal entered by the District

Court on May 19, 2000, disposing of the claims of the remaining

twelve plaintiffs, does not satisfy the requirements of Rule 58

that the judgment be set forth in a separate document.

     Because no appealable judgment has been entered, this appeal

is DISMISSED.